Citation Nr: 0127772	
Decision Date: 12/31/01    Archive Date: 01/03/02

DOCKET NO.  00-05 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
pansinusitis with recurrent polyps.  

2.  Entitlement to an evaluation in excess of 10 percent for 
bronchial asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J.  Horrigan, Counsel

INTRODUCTION

The veteran had active service from May 1989 to July 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1999 rating decision by the 
RO that denied an evaluation in excess of 30 percent for 
pansinusitis with recurrent polyps and denied an evaluation 
in excess of 10 percent for bronchial asthma.  In September 
2001 the veteran appeared and gave testimony at an RO hearing 
before the undersigned Board member.  A transcript of this 
hearing is of record.  

In statements received by the RO in January and February 
2000, the veteran raised the issues of entitlement to service 
connection for a skin disorder and entitlement to a total 
disability rating based on individual unemployablilty.  Since 
these issues have not been developed for appellate review, 
they are referred to the RO for appropriate action.


REMAND

The Board notes that, on November 9, 2000, during the 
pendency of the matter on appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), which contains revised 
notice provisions, and additional requirements pertaining to 
the VA's duty to assist.  Pub. L. No. 106-4 75, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (codified, as amended, at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001)).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000); 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  Pertinent regulations that 
implement the Act (but, with the possible exception of the 
provision governing claims to reopen on the basis of new and 
material evidence, do not create any additional rights) 
recently were promulgated.  See 66 Fed. Reg. 45620-45632 
(August 29, 2001).  Except as otherwise noted, those changes 
also are effective November 9, 2000.  Id.  

Accordingly, the issues certified for appeal in this case 
must be remanded to the RO so that it can again adjudicate 
the issues in light of this recent statutory provision, 
undertaking necessary development, as set forth below.  The 
Board notes, however, that identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure that the Act has fully been complied 
with.  Hence, in addition to the actions requested above, the 
RO should also undertake any other development and/or 
notification action deemed warranted by the Act. 

First, the veteran should be notified of what evidence is 
necessary in order to establish entitlement to increased 
ratings for pansinusitis and bronchial asthma.  Specifically, 
competent medical evidence should be submitted showing that 
these service-connected disabilities have increased in 
severity.  

Second, the Board notes that during the September 2001 
hearing before the undersigned Board member, the veteran 
reported increasing sinus pain, nasal discharge and headaches 
due to her service-connected sinusitis.  She also reported 
undergoing a number of surgical procedures for the relief of 
her sinus symptoms.  In addition, the veteran reported 
worsening symptoms due to asthma.  It appears that the 
veteran has received much of her treatment for these 
disabilities at the VA Medical Center (VAMC) in Salem, 
Virginia.  In this regard, the Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Furthermore, 
the veteran reported receiving treatment from a number of 
private health care providers, including Giles Memorial 
Hospital.  The Board notes that no clinical records 
reflecting any treatment for sinusitis or asthma since 1995 
are currently of record.  On remand, the RO should attempt to 
obtain copies of all recent treatment records relating to the 
veteran's sinusitis and asthma.  

Third, as regards the veteran's claim for an increased rating 
for bronchial asthma, the Board notes that although the 
veteran underwent a VA examination in August 1999, it does 
not appear that the examination is adequate to permit 
disability evaluation for the above disability.  The report 
of examination simply does not address the presence or 
absence of those symptoms that are part of the criteria for 
an increased rating for this disability.  Specifically, the 
examination report states that the veteran's pulmonary 
function studies were "normal"; however, the precise values 
of the pulmonary function study were not reported.  The Court 
has stated that an examination must provide sufficient 
information to rate the disability in accordance with the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  Therefore, an additional VA examination is 
warranted-with pulmonary function testing that addresses 
Forced Expiratory Volume in one second (FEV-1) and the ratio 
of Forced Expiratory Volume in one second to Forced Vital 
Capacity (FEV-1/FVC)-to ensure a fully informed decision 
regarding the veteran's claim for an increased rating for 
bronchial asthma.

As regards the veteran's claim for an increased rating for 
pansinusitis, the Board notes that although the veteran 
underwent a VA examination in August 1999, it does not appear 
that the examination is adequate to permit disability 
evaluation for the above disability.  The report of 
examination simply does not address the presence or absence 
of those symptoms that are part of the criteria for an 
increased rating for this disability.  Specifically, no 
information regarding the presence or absence of 
osteomyelitis, the frequency of headaches, the frequency and 
extent of episodes of sinusitis, or the presence or absence 
of crusting and purulent discharge was noted by the examiner.  
Again, the Board notes that an examination must provide 
sufficient information to rate the disability in accordance 
with the applicable rating criteria.  See Massey, supra.  
Therefore, an additional VA examination is warranted to 
ensure a fully informed decision regarding the veteran's 
claim for an increased rating for pansinusitis.

The claimant is herein advised that pursuant to 38 C.F.R. 
§ 3.655 (2001), failure to cooperate by attending a requested 
VA examination may result in an adverse determination.  

Sec. 3.655 Failure to report for 
Department of Veterans Affairs 
examination. 

(a) General. When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b) Original or reopened claim, or claim 
for increase. When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied. 

38 C.F.R. § 3.655 (2001).  

In view of the foregoing, this case is REMANDED to the RO for 
the following development.  

1.  The RO must also review the 
claims files and ensure that all 
notification and development 
required by the Veterans Claims 
Assistance Act of 2000 is completed.  
In particular, the RO should ensure 
that the new notification 
requirements and development 
procedures contained in sections 3 
and 4 of the Act (codified, as 
amended, at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 
Supp. 2001)), and the pertinent 
final regulations implementing the 
Act (to be promulgated, as amended, 
at 38 C.F.R. §§ 3.102 and 3.159), 
are fully satisfied.  In this 
regard, the RO should contact the 
veteran and inform her of the types 
of documentation that can serve as 
evidence in regard to her current 
claims.  

2.  The RO should undertake all 
necessary development to obtain and 
associate with the claims files all 
outstanding medical records 
pertinent to the disabilities 
remaining under consideration, to 
specifically include records from 
any VA facilities, specifically, the 
Salem VAMC, as well as records from 
any other source(s) or facility(ies) 
identified by the veteran, including 
Giles Memorial Hospital.  If any 
requested records are not available, 
or the search for any such records 
otherwise yields negative results, 
that fact should be noted in the 
veteran's claims files, and she and 
his representative so notified.  The 
veteran is also free to submit any 
pertinent medical or other records 
to support her claims, and the RO 
should afford him the opportunity to 
do so before scheduling her to 
undergo further examination.

3.  The RO should contact the 
veteran and ask her to provide the 
names, addresses, and approximate 
dates of treatment of any other 
health care providers, VA and non-
VA, who have treated her for 
pansinusitis and asthma from 1995 to 
the present.  If and when the 
veteran responds and provides any 
necessary authorizations, the RO 
should contact the named health care 
providers and ask them to provide 
copies of all clinical records 
documenting such treatment that are 
not already of record. 

4.  Thereafter, the veteran should 
be afforded a VA examination to 
determine the current degree of 
severity of her pansinusitis and 
bronchial asthma.  The claims files 
must be made available to the 
examining physician(s) prior to the 
examination so that the pertinent 
clinical findings can be reported in 
detail.  The examiner(s) should 
state that the clinical records have 
been reviewed in the examination 
report.  All necessary special 
studies, to include pulmonary 
function tests and sinus x-rays 
should be performed and all 
pertinent clinical information and 
pulmonary function testing reported 
in detail.  This means that the 
pulmonary function testing must be 
interpreted precisely in the terms 
called for under the current 
provisions of Diagnostic Code 6602.  
In regard to the evaluation of the 
veteran's pansinusitis, the medical 
examiner(s) should specifically 
comment on the presence or absence 
of osteomyelitis, or near constant 
sinusitis characterized by 
headaches, pain and tenderness of 
the affected sinus, with purulent 
discharge or crusting.  

5.  The RO should ensure that all 
requested development has been 
completed to the extent reasonably 
possible.  If actions taken are 
deficient, appropriate corrective 
action should be undertaken.  

6.  When all requested development 
has been completed to the extent 
feasible, the RO should review the 
additional evidence and readjudicate 
the veteran's claims for an 
increased rating for pansinusitis 
and an increased rating for 
bronchial asthma.  If the benefits 
sought are not granted, the case 
should be returned to the Board for 
further appellate consideration, 
after compliance with appropriate 
appellate procedures, including 
issuance of a supplemental statement 
of the case.  

No action by the appellant is required until she receives 
further notice.  The purpose of this remand is to obtain 
additional clarifying clinical evidence and to comply with 
the provisions of the VCAA.  By this remand, the Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the requested development.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


